Citation Nr: 0809046	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  06-02 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether an October 9, 1985, decision by the Board of 
Veterans' Appeals (Board) involved clear and unmistakable 
error (CUE).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The moving party served on active duty from December 1970 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on a January 2006 motion by the moving party (the 
veteran) charging that there was clear and unmistakable error 
in the October 1985 Board decision that denied his claim for 
service connection for a nervous disorder.


FINDING OF FACT

The October 9, 1985, decision of the Board, which denied the 
moving party's claim for service connection for a nervous 
disorder, was adequately supported by evidence then of 
record, and it is not shown that the applicable statutory and 
regulatory provisions existing at that time were ignored or 
incorrectly applied, or that the decision was undebatably 
erroneous.


CONCLUSION OF LAW

The October 9, 1985, Board decision did not contain clear and 
unmistakable error. 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§§ 20.1400-20.1411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  Initially, the Board notes the Court 
has found that the VCAA is not applicable to claims alleging 
clear and unmistakable error.  See Livesay v. Principi, 15 
Vet. App. 165 (2001).  Consequently, the provisions of the 
VCAA as well as VA's implementing regulations will not be 
addressed in this decision.

Laws and Regulations

A decision by the Board is subject to revision on the grounds 
of clear and unmistakable error (CUE).  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  For the purpose of authorizing benefits, a 
rating or other adjudicative decision of the Board that 
constitutes a reversal or revision of a prior decision of the 
Board on the grounds of CUE has the same effect as if the 
decision had been made on the date of the prior decision.  
Review to determine whether CUE exists in a case may be 
instituted by the Board on the Board's own motion or upon 
request of the claimant.  A request for revision of a 
decision of the Board based on CUE may be made at any time 
after that decision is made.  Such a request shall be 
submitted directly to the Board and shall be decided by the 
Board on the merits, without referral to any adjudicative or 
hearing official acting on behalf of the Secretary.  See 38 
U.S.C.A. § 7111 (West 2002).

Clear and unmistakable error is a very specific and rare kind 
of error. It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  See 38 C.F.R. § 20.1403(a) (2007).

In general, review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  For Board 
decisions issued on or after July 21, 1992, a special rule 
provides for the inclusion of relevant documents possessed by 
VA not later than 90 days before such record was transferred 
to the Board for review in reaching that decision, provided 
that the documents could reasonably be expected to be part of 
the record.  See 38 C.F.R. § 20.1403(b) (2007).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be clear and 
unmistakable.  See 38 C.F.R. § 20.1403(c) (2007).

Examples of situations that are not clear and unmistakable 
error:  (1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.  (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed or evaluated.  
See 38 C.F.R. § 20.1403(d) (2007).

Clear and unmistakable error does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
See 38 C.F.R. § 20.1403(e) (2007).

As indicated above, on October 9, 1985, the Board issued a 
decision in the appeal of an October 1984, RO rating 
decision, wherein the Board denied the moving party's claim 
for service connection for a nervous disorder.  In making 
that decision, the Board found that the presumption of 
soundness on entry into service was rebutted, as the moving 
party's psychiatric disorder clearly and unmistakably existed 
prior to service and was not aggravated in service.

In January 2006, the moving party's attorney filed a motion 
for revision of the October 1985 Board decision based on CUE 
of the VA in failing to consider and apply the statutory 
presumptions under 38 U.S.C.A. §§ 105(a) and 1111.  In the 
motion, he alleged that symptoms and manifestations during 
service of a psychiatric disease should have triggered VA's 
consideration of the presumption of service connection under 
38 U.S.C.A. § 105(a).  It is further contended that the 
moving party was entitled to the benefit of presumption of 
soundness under 38 U.S.C.A. § 1111, as no pre-existing 
psychiatric disorder was noted on his service entrance 
examination.  The attorney further alleged that evidence of 
record extant at the time was legally insufficient to rebut 
the presumption of soundness and did not contain clear and 
unmistakable evidence that the moving party had a pre-
existing nervous condition that was not aggravated by such 
service.  It is contended that had the Board correctly 
applied the extant statutory or regulatory provisions, the 
outcome would have been manifestly different and the moving 
party would have been granted service connection for the 
resulting post-service psychiatric disability, then diagnosed 
as paranoid schizophrenia, based on presumptive statutory 
provisions.

The legal authority governing the moving party's entitlement 
to service connection for a nervous disorder as of October 
1985 is as follows:

An injury or disease incurred during active military, naval, 
or air service will be deemed to have been incurred in line 
of duty and not the result of the veteran's own willful 
misconduct when the person on whose account benefits are 
claimed was, at the time the injury was suffered or disease 
contracted, in active military, naval, or air service, 
whether on active duty or on authorized leave, unless such 
injury or disease was the result of his own willful 
misconduct.  See 38 U.S.C. § 105(a) (West 1982) [now 38 
U.S.C.A. § 105(a) (West 2002 & Supp. 2006)].

For disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service, during a 
period of war, the United States will pay to any veteran thus 
disabled and who was discharged or released under conditions 
other than dishonorable from the period of service in which 
said injury or disease was incurred, or preexisting injury or 
disease was aggravated, compensation as provided in this 
subchapter, but no compensation shall be paid if the 
disability is the result of the veteran's own willful 
misconduct.  See 38 U.S.C. § 310 (West 1982) [now 38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2006)].

A psychosis may be presumed to have been incurred in service 
if manifested to a degree of 10 percent or more within the 
one-year period immediately following service discharge.  See 
38 U.S.C.A. §§ 301, 312, 313 (West 1982).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C. § 311 (West 1982) 
[now 38 U.S.C.A. § 1111 (West 2002 & Supp. 2006)].

The implementing regulation provided that a veteran will be 
considered have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that the injury or disease existed prior 
thereto.  See 38 C.F.R. § 3.304(b) (1985).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C. § 353 (West 1982) 
[now 38 U.S.C.A. § 1153 (West 2002).]; 38 C.F.R. § 3.306 
(1985).

Factual Background and Analysis

The record indicates that the moving party initiated a claim 
for VA compensation benefits in June 1984.  He offered the 
following description of the disability for which he was 
seeking VA compensation:

Head shakes at times-uncontrollable, withdrawal, can't hold 
job.  No friends.

Evidence developed in connection with this claim showed that 
the moving party received psychiatric/psychological treatment 
at Mecklenburg County Mental Health Center over a several-
month period prior to service entrance, beginning in May 
1963, due to problems with school adjustment and achievement.  
Extreme tension to the point of bedwetting was noted.  Due to 
a further worsening of his problems, the moving party was 
transferred to another school, but because no improvement 
resulted from that change, a decision was made by his parents 
to withdraw him from school for the remainder of the school 
year.  No diagnosis of a psychiatric disorder is shown in the 
reports of such treatment compiled in 1963 prior to service.

No psychiatric abnormality was observed during the moving 
party's November 1970 service entrance examination report.  
However, the moving party noted a history of nervous trouble 
of any sort in a November 1970 report of medical history.  
The attending physician reported that such history involved a 
tic.  No physical profile was assigned.

Service medical records further show that medical assistance 
was sought in January 1971, at which time it was noted that 
the moving party was very nervous, that he had been on Valium 
at the time he entered service, and that he needed a refill 
thereof.  A referral for mental hygiene evaluation was made 
and the mental hygiene examiner recommended that the moving 
party be temporarily disqualified for training in his Air 
Force specialty for a one-year period due to an immature 
personality.  Prior use of Valium was noted and a change to 
Librium (to be taken three times daily) was ordered.  Refills 
of Librium are shown in August and September 1971, and in 
late September 1971.  A social history and intake interview 
in the mental hygiene clinic were undertaken.  However, the 
results of were not included in the record.

In an October 1971 service treatment record, it was noted 
that the moving party suffered from chronic depression in a 
schizoid personality and a trial of group treatment was 
recommended.  In November 1971, medical assistance was sought 
for complaints of being upset and nervous and meprobamate was 
prescribed.  A December 1971 notation indicated that the 
moving party had been terminated from group treatment in the 
mental hygiene clinic due to three unexcused absences.  In an 
additional December 1971 treatment record, the moving party 
complained that he was unable to stay awake while on duty.

An examination at service exit in February 1972 disclosed no 
evidence of a psychiatric disorder requiring action under the 
provisions of Air Force Manual 35-4.  There was found to be a 
character or behavior disorder, best classified as a schizoid 
personality, chronic, moderate, manifested by chronic 
depression, withdrawal, preoccupation, occupational 
maladjustment, and poor peer relationships.  The moving party 
was found to be medically disqualifiable for duties under the 
provisions of Air Force Manual 35-99.  In a February 1972 
report of medical history, the moving party again complained 
of nervous trouble of any sort and the examiner noted that 
nervous trouble was situational and not disabling.

After service, the moving party sought medical assistance in 
April 1973 at Mecklenburg County Mental Health Center due to 
complaints of forgetfulness, lack of concentration, 
loneliness, and a general feeling of low spirits.  
Impressions listed by the examining social worker were severe 
anxiety neurosis with paranoid features and schizoid 
personality.  It was noted within the report of such 
treatment that the moving party had been treated at such 
facility at age 12, when a diagnosis of an anxiety neurosis 
was made.

The moving party was afforded VA examinations in July and 
August 1984, when complaints of convulsive head shaking, 
withdrawal, poor memory, employment difficulties, flashbacks, 
and depression were offered.  Psychological evaluation and 
testing culminated in entry of diagnostic impressions of a 
dysthymic disorder and histrionic features.  In the opinion 
of the psychologist, the moving party's depression seemed to 
be related to his current social and financial problems, and 
there were noted to have been adjustment problems since at 
least his adolescent years, with emotional immaturity and 
difficulty in accepting adult responsibility.  In an August 
1984 VA psychiatric examination report, the examiner listed a 
diagnosis of a dysthymic disorder, very mild.

The record also reflects that the moving party was evaluated 
and treated by a private physician, M.D.K., MD, in December 
1984 and January 1985 for involuntary jerking of the head, 
which, by history, had begun at age 19 when in military 
service.  No diagnosis was offered at the time of initial 
evaluation, with the differential diagnosis noted as habit 
spasms related to an underlying psychiatric disturbance 
versus atypical Gilles de la Tourette's syndrome.  On further 
evaluation and following several telephone consultations, it 
was the physician's opinion in January 1985 that the moving 
party exhibited loose associations and either had a schizoid 
personality, as previously diagnosed, or paranoid 
schizophrenia.

In a February 1985 statement, a private psychiatrist, J.A.C., 
MD, indicated that he had treated the moving party one time 
in October 1982 but had lost the records of that visit.  It 
was further indicated that the physician met with the moving 
party in February 1985.  The moving party complained of 
trouble working because of a motor tick where his head shook 
involuntarily.  Mental status examination findings were noted 
as oriented to time and place, intact associations, somewhat 
anxious affect, some inappropriate laughter, and some 
suicidal thoughts.  The moving party indicated that his head 
started jerking during Air Force basic training.  The 
physician indicated that he was unable to give a diagnosis 
for the moving party and opined that he deserved a thorough 
work up with psychological tests and a neurological 
evaluation. 

In a February 1985 RO hearing transcript, the moving party's 
mother and brother testified that the moving party was not 
observed to have had any mental problems, including any head 
tic, prior to service and that significant changes in his 
behavior were noted upon his discharge from service.  The 
moving party chose not to attend the hearing.  At the 
conclusion of the hearing, the Chairman of the hearing panel 
requested through the then-appointed representative that the 
moving party complete authorizations for the release of 
treatment records and that he compile an account of events 
occurring during his period of military service in the 
Philippines.  Once such actions had been completed, 
consideration of the moving party's request for a period of 
observation and evaluation was then to be undertaken.  The 
hearing Chairman also noted on the record for the benefit of 
the moving party that if he wished to add anything to the 
testimony recorded, he was advised to commit it to writing 
and submit it to the RO.

At the February 1985 hearing, statements from prior employers 
were submitted for inclusion in the record.  Two of the 
employers indicated that the moving party had been a 
responsible, dependable, and trusted employee prior to his 
period of military service.  An additional employer reported 
that the moving party had required increasing rest and had 
experienced difficulties in coping and with comprehension, 
all of which adversely affected his ability to perform his 
sales position.

In a February 1985 statement, the moving party offered an 
account of in-service events, one of which involved the death 
of a fellow serviceman due to spinal meningitis, and the 
other in which he and his girlfriend had witnessed the 
aftermath of a shooting outside a nightclub near Clark Air 
Force Base in the Philippines.

The Board finds that the October 1985 Board decision is 
consistent with the applicable laws and regulations extant at 
that time, including 38 C.F.R. §§ 105(a) and 1111.  In the 
October 1985 decision, the Board presented a clear recitation 
of the evidence of record and noted that the record 
established that regardless of the diagnosis, the moving 
party had a disorder that was manifested prior to service and 
during service.  Upon evaluation of the evidence, the Board 
was not persuaded that the moving party's psychiatric 
disorder was aggravated in service.  The Board's panel also 
included a physician, whose own medical judgment concerning 
the evidence of record was permissible at the time of the 
October 1985 Board decision.  

As stated above, the moving party and his attorney contend 
that Board failed to consider and apply the statutory 
presumptions under 38 U.S.C.A. §§ 105(a) and 1111.  The 
moving party's attorney first argues that symptoms and 
manifestations of a psychiatric disease during service 
triggered a presumption of service connection under 38 U.S.C. 
§ 105(a).  The interpretation of 38 U.S.C. § 105(a) urged by 
the moving party's attorney is incorrect.  The provision 
relates to a presumption that a disease or injury in service 
was incurred in the line of duty and not the result of a 
veteran's own willful misconduct.  The reach of the statute 
is limited to those considerations, and not whether a later-
claimed disability was actually incurred in service or is 
related to service.  This provision does not serve to 
establish a presumption that any claimed disease or injury in 
service is entitled to service connection, because a claimant 
makes a claim for service connection.  Thus, the argument 
that the Board failed to consider and apply the statutory 
presumption under 38 U.S.C.A. § 105(a) is meritless.

It was further contended that evidence of record extant at 
the time was legally insufficient to rebut the presumption of 
soundness, as it did not contain clear and unmistakable 
evidence that the moving party had a nervous condition that 
pre-existed service and was not aggravated by such service.  
The moving party's attorney argues that the moving party is 
entitled to the benefit of the presumption of soundness 
because no pre-existing nervous condition was noted on the 
moving party's service entrance examination.  In the October 
1985 decision, the Board clearly addressed the presumption of 
soundness and applied 38 U.S.C. § 311 (West 1982) [now 38 
U.S.C.A. § 1111 (West 2002 & Supp. 2006)].  In particular, 
the decision noted that the presumption of soundness was 
rebutted by evidence showing psychiatric treatment prior to 
the moving party's entry into service and showing that the 
moving party was taking psychiatric medications at the time 
of entry into service.  In essence, the moving party and his 
attorney are really disagreeing with the weight accorded the 
evidence of record by the Board in October 1985 and more 
specifically, with the way that the statutory and/or 
regulatory provisions extant at the time were applied by the 
Board.  However, the Board notes that a disagreement as to 
how the facts were weighed or evaluated is not the type of 
situation that rises to the level of clear and unmistakable 
error.  See 38 C.F.R. § 20.1403(d)(3).

The arguments of the moving party and his attorney concerning 
the purported failure of the Board to properly apply extant 
law and regulations are without merit.  Consequently, it must 
be concluded that the Board did not commit any error of law 
or fact constituting CUE in the decision of October 9, 1985.  
See 38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1403.

Finally, in reviewing the record, the Board has fully 
considered its duty to sympathetically view all filings by 
the moving party so as to fully and sympathetically develop 
all claims.  See Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001); VAOPGCPREC 4-2004.  In so doing, the Board finds 
no evidence of a claim that was not sympathetically and fully 
developed.  While the moving party's attorney has invoked 
Roberson with regard to this case, the Board notes that 
Roberson does not require that, in deciding a CUE claim, VA 
reweigh the evidence to determine if it was conceivably 
possible that a different outcome could have resulted.


ORDER

The motion for revision of the October 9, 1985, Board 
decision on the grounds of clear and unmistakable error is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


